DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Information Disclosure Statement
The information disclosure statement filed 11/23/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is not signed.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites in step (b) "to form a final metal oxide  or struck from the claim as it appears to be unnecessary to also label a metal oxide as a ceramic. In the alternative, the claim should read “to form a final ceramic metal oxide. “ Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the explanatory parenthetical "(polymer plus precursor)" is informal and should be restated in the text of the claim if it is required for understanding of the claim.  Appropriate correction is required.
4 is objected to because of the following informalities:  the claim recite "where the ceramic content are . . . " and should read "where the ceramic content is . . . ".  Appropriate correction is required.
Claims are objected to because of the following informalities:  the claim recites "extremely bendable" and the term "extremely" should be removed as it does not appear to be limiting, if it is limiting, it should be clarified in scope as to what “extremely” is relative to, or anything that bends (or is flexible) will be considered to meet the claim under its BRI. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim recites that the casting device is a "pistol." It is believed that this is intended to instead state "extruder" as the term “pistol” is not commonly used to describe such an opening.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim refers to a "commercially available" casting device,  as it is not viewed as limiting.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “currently used” should be struck from the claim as it appears to not be limiting to the claim language.  Appropriate correction is required.
Specification
The use of the term Flexiramics, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. 

Additionally, the disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Par. 0013 of the specification, as published, has two hyperlinks.
Additionally, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claims as originally filed list several metal ions, and these metal ions do not appear in the specification. The originally-filed claims are part of the original disclosure, and so the specification seems to be able to be fairly amended to include these ions as a list for reference from the claims without constituting new matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the organic content" in step (e).  There is insufficient antecedent basis for this limitation in the claim. 
Although claim 1 requires a polymer, it does not require an organic material (and there are known “inorganic” polymers), and so it is unclear where this organic content comes from in the claim and the claim should be amended to point out what “an organic content” is comprised of prior to referring to “the organic content.” Because claims 2-13 depend from claim 1 and incorporate all of the same limitations, they are also rejected under the same rationale, as well as any rationale that may follow this rejection.  
Claim 1 recites the limitation "each precursor solution" in step (d) and “each material composition) in step (f).  There is insufficient antecedent basis for these limitations in the claim. Step (a) provides for preparing a precursor solution and not multiple precursor solutions, and so it is unclear where “each precursor solution” would fit in this claim when there is only one introduced. Similarly, “each material composition” is not defined in the claim, and so it is unclear to which element this refers.  
Claim 1 recites the limitation "Rq" in step (f).  There is insufficient antecedent basis for this limitation in the claim. It is noted that this refers to Fig. 7, however, “Rq” is not defined in the claims. It is further noted that this appears to refer to “root mean square roughness,” and this abbreviation should be changed to state the full concept in words, since it is not inappropriately long or burdensome to do so and would address the issue. 
Claim 1 recites the limitation "the ceramic fiber's crystallization point" in step (g).  There is insufficient antecedent basis for this limitation in the claim. It is unclear here where the ceramic fiber is, to which this limitation refers – it may be the “thick fibers” of step (f), but this is not clear with the claim as it is currently drafted. 
Claim 5 recites “noting that the curing step is achieved at temperatures as low as 20 C “ but it is unclear how precisely, this limits the claimed subject matter, when the recited range already includes 20 C. 
Furthermore, claim 5 recites the broad recitation of a “coating” being in the range of “a few tenths to a few hundred nanometers,” and then the claim also recites varying thicknesses for one side over the other side (step h), which is a narrower statement of the same range/limitation. 
Claim 6 recites the limitation "the non-diluted solutions," however, there are no “diluted” solutions in the claim for which this would be considered “non-diluted” in comparison, and this term is not defined in the claims. Even the “lesser diluted” solution is not compared to any reference solution.  There is insufficient antecedent basis for this limitation in the claims. The interpretation is discussed below for purposes of compact prosecution for claim 6. 
Regarding claims 6-7, the range “few tenths to few hundreds of nanometers” is indefinite because it does not clearly point out the metes and bounds of the claimed invention. Specifically, the term "few" in claims 6-7 is a relative term which renders the claim indefinite.  The term "few" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The lower end of the range is reasonably clear with respect to the “few tenths” of a nanometer, since this limitation cannot be fairly read to include more than a relatively small certain amount. However, it is unclear what the upper boundary 
Regarding claim 7, the claim requires a second alternative “for dense composites” but it is unclear what is meant by “dense composites” or what would constitute a “dense composite” with respect to a “composite” that is not dense. One of ordinary skill in the art would not have known what threshold is required in order to obtain a “dense composite” and thus, which set of conditions would trigger or would require the second option/set of steps. Additionally, claim 7 recites “better infiltration of the polymer” but it is unclear what “better” is with respect to in the context of the claim. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation up to 700 C, and the claim also recites “up to 400 C” which is the narrower statement of the range/limitation for a thermoplastic material. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2016/0248118), hereinafter Chan.
Regarding claim 1, Chan discloses a method of producing nanowires which are a flexible composite material (Figs. 6A-6B, more clearly shown in 6B), comprising steps of (a & b) preparing a solution (par. 0054) having (i) metal oxides as claimed (par. 0055 describes general concept and par. 0068-0070 have examples of solutions prepared using one of the metals in solution as claimed); (ii) a polymer (par. 0055) to increase the viscosity (par. 0054-0055) of the solution of between 10-30% (par. 0055 – which overlaps the claimed range of above 5%), and (iii) a solvent (par. 0055), and mixed into a solution as claimed. 
Chan further discloses (c) maintaining the viscosity of between 1-20 poise (100-2000 cP), which converts to 0.1 Pa*s to 2 Pa*s, which lies inside the claimed range (par. 0054-0055) and (d) electrospinning (par. 0054) the solution such that a mat/film is formed on a collector (par. 0059; Figs. 6A-6B). 
Chan further discloses (e) annealing at a temperature appropriate for crystallization and discuses adjusting the ramp rate and a temperature for a period of time between 2.5 and 12 hrs for one embodiment (par. 0059); and (f/g/h) producing fibers having grains or crystals “in the range of several tens of nanometers” (par. 0059). Chan further discloses that a film of these wires can have a thickness of between 100 nm and 1 mm (par. 0036). 
Chan does not explicitly disclose, from (ii) and (c) above, the ranges do not match up completely in Chan to the claims, or from (e-h) the precise fiber size of each grain, or the roughness values.   
Regarding the ranges above of the viscosity, and fiber crystals, dwell period, the viscosity as disclosed lies inside the claimed range and the solution composition overlaps with the claimed composition. Furthermore, the disclosed dwell period time overlaps with the claimed dwell period range, and the range of fibers overlaps with the claimed range.  It has been held that 
Regarding the thickness of the fibers, Chan discloses a thickness of the final film (deposited from the spinning process) that is between 100 nm and 1 mm, which overlaps the claimed range of 20-10,000 nm. It has been held that where the prior art discloses a range that overlaps or lies inside of the claimed range, a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to have optimized the thickness of the fibers as claimed. 
Regarding the roughness, Chan discloses (par. 0054) the electrospinning process that collects the nanowires into a nonwoven mat, which would produce a unitary structure with some inherent roughness, relating to the “spun fibers” being arranged in a random mat “as a whole entity” (par. 0054) (see Figs. 9A-9B and 10A-10B for photographs of the mat). Chan further discusses how the higher surface area to volume ratio of the fibers promotes the ability for the materials to be annealed at a lower temperature (par. 0038). Chan therefore demonstrates that the surface roughness of the film is a result-effective variable upon its ability to be annealed at a lower temperature, at a higher ratio (and corresponding roughness) the ability is increased at lower temperatures. Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding claim 2, Chan discloses the subject matter of claim 1, and further discloses the use of perovskites (par. 0034), as well as titania (par. 0034) for use in the precursor solution.
Regarding claim 3, Chan discloses the subject matter of claim 1 as discussed above, and further discloses a set of polymers (par. 0055), at least one of which (polylactic acid) is classified as a polyester, as claimed. Furthermore, it is inherent that the solution would have between 0.1% and 99.9% ceramic content, since it includes both components in claim 1, and so therefore, both must inherently be present in some capacity at greater than 0% but less than 100% as claimed. Chan further discloses (Figs. 6A-6B) that the material is flexible (can bend to a necessary degree). 
Regarding claim 4, Chan discloses the subject matter of claim 1 as discussed above which includes the diameter above and includes all of the ranges except for the length, however, Chan further discloses a length of 50 microns (par. 0036) which is within the “up to 4 cm” listed in the claim. Furthermore, Chan further discloses that the fibers are deposited into a non-woven mat that is bendable (par. 0054; Figs. 6A-6B) as claimed. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2016/0248118) in view of Joo et al. (US 2016/0308184), hereinafter Joo.
Regarding claim 2, Chan does not explicitly disclose using magnesium oxide (one of the selectable options) as the metal ions. However, Chan discusses (par. 0047-0048) an embodiment that has Mg metal ions in solution. Furthermore, Joo discloses a similar process of producing nanofibers, and demonstrates that MgO (Joo, par. 0083) is suitable for use in a precursor solution that produces a similar product. 
. 
Claims 5-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2016/0248118) in view of Jo et al. (US 2012/0003524), hereinafter Jo.
Regarding claims 5-6, Chan discloses the subject matter of claim 1, and as discussed above, the product formed in claim 1 is interpreted here as the claimed flexible material. Chan further discusses that the nanowire film (mat) can be processed using a drop casting process (par. 0053) in order to improve mechanical properties (par. 0064), however, Chan does not disclose the specifics of a drop casting process to add polymeric reinforcement material to the structure. 
However, Jo discloses a process of producing a similar mat from an electrospinning process (Jo, par. 0031), and then (a) applying a second polymer (Jo, par. 0035) to the fibers (covering steps a & b which are either inherent or obvious regarding the impregnation), for a similar purpose as that of Chan (Jo, par. 0035) to improve the physical properties of the material while heating (and curing). Jo refers to this as the (c) “heat treatment” (Jo, par. 0043) conducted between 100 and 250 C which lies inside of the claimed range of 20-300 C. It has been held that where the prior art discloses a range that overlaps or lies inside that of the claimed range, a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process 
Regarding the thickness of the coating on the fibers, it is considered that the impregnating step would inherently result in a coating of within the claimed range of “a few tenths to a few hundred nanometers” because the size of the fibers would limit this coating to at least this range (and if larger, the coating would not be considered a “coating” in the same context as it would not “coat” but would cover the entire unitary structure comprising the combination of the fibers as a mat, without coating each of the fibers individually). 
With respect to claim 6, this appears to be repeating the same steps as claim 5, but using a more dilute solution than in claim 5, but using the same fibers as claim 1. However, the claim does not specify which component is diluted with respect to the other component. As such, the subject matter of claim 6 is considered to be covered as well as claim 5 by the same disclosure for purposes of compact prosecution.
Regarding claims 7 and 10, Chan in view of Jo further discloses the heat compression (Jo, par. 0043) which either inherently or obviously is performed in an equivalent to a “hot press melt,” and although the references do not appear to disclose the precise forces used, this is clearly a result-effective variable upon the structure produced. 
If the structure is pressed too hard, then the materials may break, and if it is not pressed hard enough, it may not become fully impregnated with the polymer materials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to further specify/optimize the pressing forces used as claimed.

Regarding claim 8, first, it is noted that the limitation relating to the viscosity, the ceramic content is manipulated by using a high viscosity solution and is the result of the modification as recited in the claims above. 
As such, these ceramic content limitations are considered to be the result of the manipulative steps that are also recited. 
Chan in view of Jo further discloses that the impregnation is conducted with respect to a porous structure (Jo, par. 0035), such that any material placed on the surface (Jo, par. 0044) would inherently filter though by gravity as claimed and use the function of the capillaries within the structure when placed on top of the surface of the material as claimed, meeting the applicable limitations of claim 8. The thickness of the coating was addressed in claims 5-6 above and is considered to be redundant here. 
Regarding claim 11, Chan in view of Jo further discloses that the thermoplastic (Jo, par. 0040) materials are resistant to a melting temperature of 200 C (which is within the range of “up to 400 C” as claimed) (Jo, par. 0044). It has been held that where the prior art discloses a range that overlaps or lies inside that of the claimed range, a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the process as discussed above to further specify that the polymers are of a given temperature as claimed.   
Regarding claims 12-13, Chan/Jo discloses the subject matter of claim 5, and further discloses (Chan, par. 0006, 0050) both that the materials can be used as circuits (anode and cathode) and also with insulation material (par. 0050) as is claimed. These claims do not seem to require any further steps other than a use in a particular field, of which the use would have been obvious to one of ordinary skill in the art in view of at least these teachings above. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2016/0248118) in view of Jo (US 2012/0003524) as applied to claim 5 above, and further in view of Lee et al. (US 2011/0281034), hereinafter Lee.
Regarding claim 9, Chan in view of Jo as applied to claim 5 above discloses an impregnation step, but does not explicitly disclose the manner in which the impregnating material is applied to the material. However, Lee demonstrates that a spraying device (Lee, par. 0084, Fig. 10) which is interpreted as an equivalent to the claimed “pistol (extruder) with a slot die head.” Chan/Jo discloses a “base” process which does not specify how the material is applied to the substrate. Lee discloses an “improvement” that has been improved in the same way as the claimed invention in that it includes a device for spraying the material onto a substrate. 
One of ordinary skill would have readily seen that Lee’s spraying device would have been appropriate for the process of Chan/Jo for purposes of applying the impregnating material to a substrate and could have incorporated such an “improvement” without any unexpected results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above in claim 6 to further include a spraying extruder, for purposes of depositing the impregnating material onto the material substrate, and impregnating the material using such a device as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742